                 Case 16-10202-BLS         Doc 273    Filed 09/27/19      Page 1 of 10




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                           Chapter 7

    Liquid Holdings Group, Inc., et al,1             Case No. 16-10202 (KG)

             Debtors.                                Hearing Date: October 30, 2019 at 10:00 am
                                                     Objection Date: October 11, 2019 at 4:00 pm


                     FIRST INTERIM APPLICATION OF
     KAUFMAN, COREN & RESS, P.C. FOR PAYMENT OF CONTINGENCY FEE AND
     REIMBURSEMENT OF EXPENSES AS SPECIAL COUNSEL TO THE CHAPTER 7
         TRUSTEE FROM SEPTEMBER 26, 2016 THROUGH AUGUST 31, 2019

    Name of Applicant:                      Kaufman, Coren & Ress, P.C. (“KCR”)

    Authorized to Provide Professional      Alfred T. Giuliano, Chapter 7 Trustee
    Services to:

    Date of Retention:                      Order entered November 10, 2016, granting nunc pro
                                            tunc retention as of September 26, 2016

    Period for which compensation and       September 26, 2016 through August 31, 2019
    reimbursement is sought:

    Amount of Compensation sought as        $1,421,875.002 contingent fee
    actual, reasonable and necessary:

    Amount of Expense Reimbursement         $12,467.51
    sought as actual, reasonable and
    necessary:

    This is a ■ Interim □ Final □ Monthly Application


     No prior applications for fees or reimbursement/payment of expenses have been filed in this
                                               matter.

1
 The Debtors are: Liquid Holdings Group, Inc., Case No. 16-10202 and Liquid Prime Holdings,
LLC, Case No. 16-10203.
2
  In accordance with Paragraphs 17-22 of this Application, KCR seeks and is entitled to a
contingent fee of $1,421,875.00, calculated as follows: Financial Benefit of $4,062,500.00 X
35% =’s a contingent fee of $1,421,875.00.
           Case 16-10202-BLS       Doc 273     Filed 09/27/19   Page 2 of 10




                               EXPENSE SUMMARY

         Expense Category                   Service Provider           Total Expense
Electronic Discovery                Conduent Legal & Compliance               $1,542.40
                                    Solutions LLC
Shipping                            Federal Express                              $195.25
Computer Assisted Legal Research    Westlaw                                     $2,221.30
Postage                             United States Postal Service                 $374.42
Process/Subpoena Service            Undisputed Legal Inc.                        $100.00
Process/Subpoena Service            ATG LegalServe, Inc.                           $69.00
Transportation                      Amtrak                                        $580.00
Mediation Expenses                  Phillips ADR Enterprises P.C.               $7,290.00
Miscellaneous Out-of-Town Travel    Miscellaneous                                  $95.14
Expenses (e.g., Taxi, Parking,
Mileage Reimbursement)
                                                          TOTAL:               $12,467.51




                                           2
                   Case 16-10202-BLS        Doc 273     Filed 09/27/19     Page 3 of 10




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                            Chapter 7

    Liquid Holdings Group, Inc., et al,1              Case No. 16-10202 (KG)

             Debtors.                                 Hearing Date: October 30, 2019 at 10:00 am
                                                      Objection Date: October 11, 2019 at 4:00 pm


                     FIRST INTERIM APPLICATION OF
     KAUFMAN, COREN & RESS, P.C. FOR PAYMENT OF CONTINGENCY FEE AND
     REIMBURSEMENT OF EXPENSES AS SPECIAL COUNSEL TO THE CHAPTER 7
         TRUSTEE FROM SEPTEMBER 26, 2016 THROUGH AUGUST 31, 2019

             Kaufman, Coren & Ress, P.C. (“KCR”), as special counsel to the Chapter 7 Trustee,

Alfred T. Giuliano, (the “Trustee”) in the above-captioned Chapter 7 cases of Liquid Holdings

Group, Inc., et al., hereby applies (the “Application”) for payment of a contingent fee in the

amount of $1,421,875.00, and reimbursement of expenses in the amount of $12,467.51 for the

period from September 26, 2016 through August 31, 2019 (the “Application Period”).

             KCR files this Application under sections 328, 330 and 331 of Title 11 of the United

States Code (the “Bankruptcy Code”), Rule 2016 of the Federal Rules of Bankruptcy Procedure,

Rule 2016-2 of the Local Rules of Bankruptcy Practice and Procedure, and the United States

Trustee Guidelines for Reviewing Applications for Compensation and Reimbursement of

Expenses Under 11 U.S.C. § 330.

             In this Application, KCR seeks payment of a continent fee of $1,421,875.00 and

reimbursement of expenses in the amount of $12,467.51 for the Application Period. In support

of the Application, KCR respectfully represents as follows:




1
 The Debtors are: Liquid Holdings Group, Inc., Case No. 16-10202 and Liquid Prime Holdings,
LLC, Case No. 16-10203.
              Case 16-10202-BLS         Doc 273      Filed 09/27/19     Page 4 of 10




                                 JURISDICTION AND VENUE

       1.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. This Application is a core

proceeding pursuant to 28 U.S.C. § 157(b)(2). The statutory predicates for the relief sought in

this application are Bankruptcy Code §§ 328, 330, and 331.

                                         BACKGROUND

       2.      Alfred T. Giuliano is the duly appointed Chapter 7 Trustee (the “Trustee”) of the

Debtors Liquid Holdings Group, Inc. and Liquid Prime Holdings, LLC.

       3.      On January 27, 2016 (the “Petition Date”), Liquid Holdings Group, Inc. and

Liquid Prime Holdings, LLC each filed voluntary petitions for relief under Chapter 11 of the

Bankruptcy Code in the United States Bankruptcy Court for the District of Delaware (the

“Bankruptcy Court”), each of which was converted into a case under Chapter 7 of the

Bankruptcy Code on February 26, 2016, with the cases being jointly administered under the

caption Liquid Holdings Group, Inc., et al., U.S.B.C. D. Del., Case No. 16-10202 (KG)

(collectively, the “Liquid Bankruptcy Case”).

       4.      On November 10, 2016, this Court entered an order authorizing the employment

and retention of KCR as Special Counsel for the Trustee nunc pro tunc from September 26, 2016

(the “Retention Order”). A true and correct copy of the Retention Order is attached hereto as

Exhibit A. At all relevant times, KCR has been a disinterested person as that term is defined in

Section 101(14) of the Bankruptcy Code (the “Code”) and has not represented nor held any

interest adverse to the interest of the Debtors or the Debtors’ estates in connection with the

matter for which KCR is engaged.




                                                 2
              Case 16-10202-BLS          Doc 273       Filed 09/27/19    Page 5 of 10




       5.      The Retention Order approved the Trustee’s application to employ KCR, pursuant

to a Fee Agreement which provided, inter alia, as follows: KCR shall be entitled to receive a

contingent fee in an amount equal to thirty-five percent (35%) of the “Financial Benefit” (as

defined in the Fee Agreement) hereafter recovered or obtained by or on behalf of the Trustee

and/or the Debtors. A true and correct copy of the Fee Agreement is attached hereto as Exhibit

B.

       6.      Pursuant to the Retention Order and Fee Agreement, the Trustee from the

Debtors’ estates shall be responsible to pay, and shall reimburse KCR for all out-of-pocket costs

and expenses incurred in connection with the investigation and prosecution of the Litigation

Claims, including, but not limited to, costs and expenses for filing fees, expert fees, postage,

travel, couriers, meals, lodging, court reports, transcripts, secretarial overtime, and photocopying.

                                     SUMMARY OF SERVICES

       7.      On behalf of the Trustee and the Debtors, KCR commenced an investigation and

analysis into claims as it relates to the Debtors’ relationship with their former officers, directors,

service providers, and other related individuals and entities. The investigation involved the

collection, review, and analysis of multiple voluminous sources of debtor records and

electronically stored information.

       8.      On June 30, 2017 – via a 57-page, 279-paragraph Complaint prepared by KCR –

the Trustee commenced an adversary proceeding in this Court captioned Giuliano v. Ferdinand,

et al., Adv. Pro. No. 17-50662-KG (the “Adversary Proceeding”), asserting claims against

nineteen entities and individuals (the “Adversary Proceeding Defendants”) for fraud and breach

of fiduciary duty and seeking the avoidance and recovery of various fraudulent transfers.




                                                   3
             Case 16-10202-BLS           Doc 273      Filed 09/27/19    Page 6 of 10




       9.        In turn, the Adversary Proceeding Defendants filed a total of seven motions to

dismiss, in response to which KCR prepared an omnibus opposition, which was filed with this

Court on December 15, 2017.

       10.       After holding oral argument, this Court granted in part and denied in part the

motions to dismiss by Order dated June 6, 2018.

       11.       Certain of the Adversary Proceeding Defendants filed a motion for

reconsideration of this Court’s Order, which was opposed by KCR and the Trustee, and which –

after oral argument – this Court granted by Order dated September 4, 2018, allowing the Trustee

leave to amend.

       12.       The Trustee filed his KCR-prepared First Amended Complaint, after which

certain of the Adversary Proceeding Defendants filed a total of three motions to dismiss.

       13.       KCR prepared the Trustee’s Opposition to the second set of motions to dismiss

and, after oral argument, this Court denied the second set of motions to dismiss by Order dated

July 25, 2019.

       14.       On March 5, 2019, the Trustee and certain of the Adversary Proceeding

Defendants participated in a full day private in-person mediation session with Michelle Yoshida

of Phillips ADR, which mediation continued until August 2019, by frequent emails and

telephone calls. The mediation concluded successfully when, in order to avoid the potential

costs, risks, and delays of litigation, the mediation participants accepted Ms. Yoshida’s

recommendation as to an appropriate global resolution of the Adversary Proceeding.

       15.       On September 9, 2019, the Trustee filed a motion pursuant to Rule 9019 of the

Federal Rules of Bankruptcy Procedure (the “9019 Motion”) seeking approval of the settlement

agreement entered into by the Trustee and the Adversary Proceeding Defendants (the



                                                  4
              Case 16-10202-BLS         Doc 273       Filed 09/27/19   Page 7 of 10




“Settlement Agreement”). The Objection Deadline on the 9019 Motion is September 25, 2019,

and the Hearing Date is currently scheduled for October 7, 2019 at 2:00 p.m.

       16.     Generally, the Settlement Agreement provides, inter alia, that: (a) the Defendants

shall cause to be paid to the Trustee the total sum of $4,062,500.00 in immediately available

funds no later than 10 business days after an order approving the Settlement Agreement becomes

a final nonappealable order; (b) the parties grant each other mutual releases; (c) the Defendants

and Additional Parties waive and release any and all claims in the Chapter 7 Cases, including

any filed proof of claim; and (d) the execution of the Settlement Agreement is not and may not

be construed as an admission of liability by any party.

                                     RELIEF REQUESTED

                                          Contingent Fee

       17.     KCR submits that all services for which it seeks compensation were performed

for, or on behalf of, Alfred T. Giuliano, Chapter 7 Trustee.

       18.     The efforts put forth and the activities engaged in by KCR as Special Counsel to

the Trustee include, but are not limited to, the following:

               a. KCR’s expenditure of more than 1819 hours of attorney time and 43 hours of
                  paralegal time from inception through August 31, 2019, with a time value,
                  based on KCR’s normal billing rates, of $769,740.00 (the hours expended by
                  attorney and the time value of services at KCR’s normal billing rates are
                  reflected on Exhibit C attached hereto);

               b. Conducting a substantial investigation into the claims in dispute;

               c. Reviewing and analyzing numerous sources of information obtained from the
                  Debtors and their former counsel;

               d. Numerous telephone conferences, face-to-face meetings, and correspondence
                  concerning the investigation;

               e. Researching numerous legal issues;



                                                  5
              Case 16-10202-BLS          Doc 273      Filed 09/27/19     Page 8 of 10




               f. Preparation of a voluminous Complaint asserting claims against nineteen
                  different Defendants and amending that Complaint several times in response
                  to the Orders of this Court;

               g. Reviewing, analyzing, researching, opposing, and arguing a total of ten
                  motions to dismiss and one motion for reconsideration;

               h. Conducting further analysis into the voluminous email databases of the
                  Debtor; and

               i. Engaging in extensive settlement negotiations over a period of multiple
                  months which ultimately resulted in the Settlement Agreement with respect to
                  which KCR now seeks a contingent fee.

       19.     In accordance with the Fee Agreement, KCR is entitled to a contingent fee equal

to thirty-five percent (35%) of the “Financial Benefit” recovered or obtained by or on behalf of

the Trustee and/or the Debtors in connection with the Adversary Proceeding. For purposes of

determining KCR’s contingent fee, the Financial Benefit is the amount of the Trustee Settlement

Proceeds, i.e., Four Million Sixty-Two Thousand Five Hundred Dollars ($4,062,500.00).

       20.     Accordingly, KCR seeks and is entitled to a contingent fee of $1,421,875.00,

calculated as follows: Financial Benefit of $4,062,500.00 X 35% =’s $1,421,875.00.

       21.     KCR agrees that its entitlement to the requested contingent fee is contingent upon

the Bankruptcy Court’s approval of the Settlement Agreement and the Trustee’s receipt of the

settlement proceeds contemplated therein.

       22.     In accordance with 11 U.S.C. § 328 and the factors enumerated in 11 U.S.C. §

330, it is respectfully submitted that the amount requested by KCR is fair and reasonable given

(a) the preapproval of the terms and conditions of the engagement, (b) the complexity of the

case, (c) the time expended, (d) the nature and extent of the services rendered, (e) the value of

such services, (f) the costs of comparable services other than in a case under this title, and (g) the

recovery of $4,062,500.00 on behalf of the Trustee and the Estate.



                                                  6
             Case 16-10202-BLS         Doc 273       Filed 09/27/19    Page 9 of 10




                                Actual and Necessary Expenses

       23.     A summary of actual and necessary expenses incurred/paid by KCR for the

Application Period is attached hereto as Exhibit D. On-line legal research (Westlaw) is charged

to clients at KCR’s discounted cost. The standard cost of Westlaw research sessions is

discounted each month by allocating the savings realized during that month pursuant to special

contracts KCR has negotiated with Westlaw.

       24.     KCR believes that the charges for which it seeks payment/reimbursement are in

accordance with the American Bar Association (“ABA”) guidelines, as set forth in the ABA’s

Statement of Principles, dated January 12, 1995, regarding billing for disbursements and other

charges.

                                Local Rule 2016-2 Certification

       25.     KCR hereby certifies that it has reviewed the requirements of Rule 2016-2 of the

Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the

District of Delaware and that this Application and the exhibits attached hereto substantially

comply with Bankruptcy Rules 2016-2. KCR further certifies that it has not included Local

Form 102 but has instead included the information sought by that form in the body of this

Application or in the attachments to the Application.

       WHEREFORE, Kaufman, Coren & Ress, P.C., respectfully requests: (a) that it be

awarded a contingent fee of $1,421,875.00 as provided in this Application, contingent upon the

Bankruptcy Court’s approval of the Settlement Agreement and the Trustee’s receipt of the

settlement proceeds discussed therein; (b) that it be allowed reimbursement/payment of expenses

in the amount of $12,467.51 for the period from September 26, 2016 through August 31, 2019;

(c) that the Court approve the Trustee’s allocation of the contingent fee and expenses requested



                                                 7
             Case 16-10202-BLS        Doc 273       Filed 09/27/19     Page 10 of 10




in this Application; and (d) that the Court authorize and direct the Trustee to pay Kaufman,

Coren & Ress, P.C. the amounts approved by and consistent with the Order of the Court.



Date: September 26, 2019                     Respectfully submitted,

                                             KAUFMAN, COREN & RESS, P.C.

                                             /s/ Steven M. Coren
                                             Steven M. Coren
                                             Two Commerce Square, Suite 3900
                                             2001 Market Street
                                             Philadelphia, PA 19103
                                             Tel: (215) 735-8700

                                             Special Counsel for the Chapter 7 Trustee




                                                8
